DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant's arguments filed 12/21/21 on pages 1-9 have been fully considered and are found to be persuasive.  The prior art does not show separately or in combination the detailed embodiment and functional limitations of a hopper-in-frame (30) for transporting a proppant material, the hopper-in-frame (30) comprising: a frame (2) including beams, poles, and metal profiles; a hopper (1) supported by the frame; wherein the hopper (1) comprises: a lateral wall (3) including at least one lower lateral discharge opening (7), the lower lateral discharge opening is locked by a corresponding lower lateral gate (8); a bottom (4) formed by a plurality of inclined walls (19, 20), the plurality of inclined walls converges towards the corresponding lower lateral discharge opening (7); wherein the lateral discharge opening (7) is located above a lowest level (L) of the hopper; wherein the proppant material is discharged by gravity directly into the lower lateral discharge opening (7); a roof (10) including at least one upper loading hatch (11), the roof is locked by a corresponding upper hatch (12), wherein said roof (10) includes at least a portion that is lowered asymmetrically towards the lateral wall (3); avoiding unbalancing of the hopper-in- frame (30) during .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



Wbj.